  Case 19-03049         Doc 46      Filed 05/18/20 Entered 05/18/20 14:39:31                Desc Main
                                      Document     Page 1 of 5



     IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT

                         OF NORTH CAROLINA CHARLOTTE DIVISION

IN RE: VINROY W. REID                    )
                                         )    CHAPTER 13 CASE NO.: 18-31436

DEBTOR                                   )

Y2 YOGA COTSWOLD, LLC                    )     ADV. PROC. NO.: 19-03049

                 Plaintiff               )

V.                                       )

VINROY W. REID, V.R. KING                )

CONSTRUCTION, LLC                        )

A. BURTON SHUFORD                        )

                 Defendants              )

                      MOTION FOR JUDGMENT ON THE PLEADINGS
                     SUMMARY JUDGMENT OR IN THE ALTERNATIVE
                                 GRANT SUMMARY JUDGMENT
         COMES NOW Defendant, Vinroy W. Reid, by and through his counsel pursuant to

Federal Rules of Civil Procedure 12 ( c) and Rules of Bankruptcy Procedure 7012, requests that the

Court Rule in his favor on his Pleadings. In the alternative, the Defendant requests that the Court grant

him Summary Judgment pursuant to Rules of Bankruptcy Procedure 7056, and and Rule of Civil Proce-

dure 56 (a), states in pertinent part, “A party may move for summary judgment, identifying each claim or

defense-or the part of each claim or defense-on which summary judgment is sought. The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and that

the movant is entitled to judgment as a matter of law.”

                                        SUMMARY OF FACTS

     1. Plaintiff Y-2 Yoga Cotswold, LLC (hereinafter, “Plaintiff” or “Y2”) filed a Complaint in this

adversary proceeding on August 23, 2019( Doc. 1);




                                                     1
  Case 19-03049         Doc 46         Filed 05/18/20 Entered 05/18/20 14:39:31               Desc Main
                                         Document     Page 2 of 5


    2. Plaintiff Y2 Yoga issued a Summons on Vinroy W. Reid, Defendant ; A. Burton Shuford, Defen-

dant and V.R.King Construction, LLC., Defendant on August 23, 2019 (Doc. 2);

     3. Defendant Vinroy W. Reid, (the “Debtor” or “Reid”) filed and answer to the

complaint on October 23, 2019. [Doc. No. 12];

    2. Defendant A. Burton Shuford, Chapter 7, Trustee for the Debtor (“the “Trustee”,) filed an answer

to the Complaint on October 24, 2019 [Doc. No. 13];

    3. The Defendant, Reid requests that, pursuant to Rule 201 of the Federal Rules of Evidence that the

        Court take Judicial Notice of the records related to state court litigation between the parties (“the

        state court records”) and the schedules filed in the Debtor’s bankruptcy to determine that the

        Debtor does not have a valid indemnity claim or a valid claim for attorney fees;

    4. The allegations in the Plaintiff’s Second and Third Claims for Relief in the Complaint must be

dismissed.

    6. There remain no issues of material fact as alleged above. The issues remaining in this matter are

purely legal or equitable in nature;

    7. Defendant Reid will submit his brief regarding the above enumerated special

defenses in accordance with the timeframe set by the Court.

         In closing, Defendant Reid asserts that the Plaintiff has no actionable indemnity claim under the
contract for the following reasons:
        1. The Plaintiff has no actionable indemnity claim under the contract;

         2. Y2 Yoga has no actionable claim for attorney’s fees under the contract;

        2. Judicial Estoppel applies; and

        3. Equitable Estoppel applies.




                                                      2
  Case 19-03049       Doc 46     Filed 05/18/20 Entered 05/18/20 14:39:31         Desc Main
                                   Document     Page 3 of 5



       WHEREFORE, for the forgoing reasons the Defendant respectfully moves the Court to:

       1. Grant him Judgment on the Pleadings;

       2. In the alternative, grant him Summary Judgment based on the fact that there are no

remaining issues of fact on legal issues; and

       3. Award him such other and further relief as the Court deems just and equitable.

This is the 18th day of May, 2020.

                                       Vinroy W. Reid

                              BY:      _/s/: Verna Bash-Flowers____________________________
                                    Verna Bash-Flowers, His Attorney
                                           NC Bar No: 38937
                                              PO Box 927
                                           Lowell, NC 28098
                                         704-691-7220 (Phone)
                                          877-261-2710 (Fax)
                                vnclaw.bashflowers@outlook.com




                                                   3
  Case 19-03049       Doc 46      Filed 05/18/20 Entered 05/18/20 14:39:31        Desc Main
                                    Document     Page 4 of 5



                                       NOTICE OF HEARING

       Vinroy W. Reid has filed a Motion for Judgment on the Pleadings or In the Alternative

Grant him Summary Judgment with the Court. A copy of the Motion is attached. Your rights

may be affected. You should read these papers carefully and discuss them with your attor-

ney, if you have one in the bankruptcy case. (If you do not have an attorney, you may wish

to consult one.)

       A hearing will be held to consider these Motions on June 19, 2020 at 9:30 am in Court-

room 1-5, 401 W. Trade Street, Charlotte, NC 28202. No further notice of this hearing will be

given. All interested parties may attend and be heard. If you do not oppose the Motions

you do not have to attend. If you or your attorney oppose the Motions, you must file a Re-

sponse on or before May 29, 2020 before 5:00 pm. If no Response is received the Court may

enter an Order granting the relief.

This is the 18th day of May, 2020.

                                         Vinroy W. Reid

                              BY:        _/s/: Verna Bash-Flowers____________________________
                                      Verna Bash-Flowers, His Attorney
                                             NC Bar No: 38937
                                                PO Box 927
                                             Lowell, NC 28098
                                           704-691-7220 (Phone)
                                            877-261-2710 (Fax)
                                vnclaw.bashflowers@outlook.com




                                                     4
 Case 19-03049           Doc 46      Filed 05/18/20 Entered 05/18/20 14:39:31      Desc Main
                                       Document     Page 5 of 5


                                     CERTIFICATE OF SERVICE

This is to certify that this Motion for Judgment on the Pleadings/Summary Judgment was served on
the following parties:

Shelley K. Abel, Bankruptcy Administrator; James H. Henderson, Counsel for Y2 Yoga Cotswold,
LLC; Robert Lewis, Jr., Counsel for VR King Construction, LLC ; and A. Burton Shuford, Chapter 7
Trustee for Vinroy W. Reid and VR King Construction, LLC and all parties having requested notice
under Rule 2002, via electronic mail only. The Debtor/Defendant, Vinroy W. Reid was served by e-
mail only at: vinroyreid8@gmail.com.

This is the 18th day of May, 2020.

                                         /s/Verna Bash-Flowers
                                         Attorney for Debtor
                                         NC Bar No. 38937
                                          PO Box 927
                                         Lowell, NC 28098
                                          vnclaw.bashflowers@outlook.com
                                         (704) 691-7220 [Phone]
                                         (877) 261-2710 [Fax]




                                                   5
